DETAILED ACTION
 	 Applicant's amendment filed on 12/07/2020 is acknowledged. Claims 21, 35, and 39 have been amended. Claims 21, 35, and 39 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
Response to Arguments

2. 	Applicant's arguments in pages 4-8 of the REMARKS filed on 12/07/2020 with respect to the rejection under 35 USC § 103(a) have been considered but are moot in view of the new grounds of rejection. After careful review and in light of Applicant’s amendments, remarks, and Examiner’s newly performed search and consideration, claims 21, 35, and 45 are now newly rejected under 35 U.S.C. 103(a) for the reasons specified below.


Examiner Notes 

3. 	The Examiner notes that incorporating the features of paragraphs 0029, 0045, 0046, 0063, and 0073 as underlined herein, such as “(Claim 39) ……… data processing legacy environment, comprising at least a processor and a memory, processing an actuator command resulting in the action command and receiving test input data;………….
 	“…..the hardware trusted environment node, comprising an individual identifier character string, configured to receive , and wherein the hardware trusted environment node enables safe upgrade and mode changes by replacing infected program with a clean version of software onto the memory of the data processing legacy environment.” into independent claim 39 (without making the limitations optional by Markush groupings) would better clarify the subject matter/embodiment of claimed invention. Similarly, it is noted that incorporating similar limitations supported by the above paragraphs into independent claims 21 and 35 respectively would help advance the prosecution as it would clarify the subject matter of claimed invention.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stepanik et al. (US 20040075566 A1, hereinafter, Stepanik) in view of Gutz et al. (US 5233512 A, hereinafter, Gutz).
 	Regarding claim 21, Stepanik discloses a network of nodes comprising:
 	computing nodes of which include (Paragraphs 0015, 0048: single communications device having a plurality of SMUs; Each system 200 comprises: a CCI 220, at least one SIT 210 each having at least one sensor 116, atmospheric condition sensor array 130; Fig. 5, 10 and associated texts..):
 	a hardware trusted environment node (Paragraphs 0014, 0056: HART protocol devices meet reliable industry standard from which data is gathered… hardware connected to HART interface; Fig. 10 and associated texts);

 	[a legacy environment] receiving the raw sensor measurement and processing the raw sensor measurement to result in a processed sensor measurement (Paragraphs 0023. 0027: an atmospheric conditions interface for receiving sensor input respecting at least one atmospheric condition wherein an A/D converter converts at least one analog signal to a digital signal associated with one atmospheric condition); 
 	the hardware trusted environment node receiving the raw sensor
measurement (Figs. 10: HART bus with block 525 HART interface; Fig, 1: block 120 intrinsically safe CCI-01; Paragraphs 0018, 0056: electronic components of a CCI 120 or CCI 220 having sensor module 450 permitting the device to operate as a fully integrated system 100 wherein "off the shelf" hardware that is connected to systems 100, 200, or 300 and HART interface 525; HART protocol devices meet reliable industry standard from which data is gathered; Paragraphs 0020; 0022,0043,0048, 0063: Sensor Interface Transceiver (SIT) 210 is connected directly to at least one sensor 116 from which it accepts raw data for processing prior to RF wireless transmission of the processed sensor data to Command Control Interface (CCI) 220 associated with secure Globalstar system for further processing as required. Each SIT 110 is placed at a location within the critical lease perimeter inside which all equipment must be intrinsically safe to reduce any associated risk); and wherein a network node in the network is configured to evaluate raw sensor measurement and processed sensor 
 	Stepanik does not explicitly states a legacy environment but Gutz from the same or similar fields of endeavor teaches a legacy environment (Col. 5, lines 10-25, 35-54: control system 56, a conventional filter 64, represented by its Laplace transform 1/(.tau.s+1), is used for filtering the feedback signal 62 and a conventional analog-to-digital (A/D) converter’ a conventional filter 84, which is represented by its Laplace transform 1/(.tau.s+1), for example, to generate the filtered model feedback signal 78. The filtered model output signal 78 is also provided to a conventional model comparator 86, which takes the difference between the filtered output signal 78 and the sampled actuator output position signal 67 to determine whether or not a fault exists; Col. 4, lines 61-67 and Col. 5, lines 1-10: Col. 8, lines 30-35: The actuator position sensor 63 includes, for example, a resolver, a transformer, a proximity sensor, or other conventional position sensors wherein feedback signal providing means, represented by 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a legacy environment as taught by Gutz in the teachings of Stepanik for the advantage of generating filtered model and comparing between the filtered output signal and the sampled output position signal to accurately detect and predict whether or not a fault exists (Gutz Col. 5, lines 35-54, Col. 9, lines 15-24, Abstract).

8.	Claims 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gutz et al. (US 5233512 A, hereinafter, Gutz) in view of Stepanik et al. (US 20040075566 A1, hereinafter, Stepanik).
  	Regarding claim 35, Gutz discloses a system comprising: an actuator receiving an action command (Abstract, Col. 4, lines 16-25: providing to the actuator an input.. a respective actuator input signal 44 from the controller; Fig. 3 and associated texts; Actuator 42 and fault detection system 98: Col.6, lines 30-47: a fault detection system 98, or alternatively referred to as a Looparound system 98; Col. 9, lines 44-60: fault detection system 98 further includes means 108 for comparing the actuator output signal 62 and the model output signal 102 and providing a fault indication 110.. evaluating the two signals for indicating fault);
 	[a hardware trusted computing environment connected directly to a network of nodes](Col. 4, lines 15-20: engine 10 (Fig. 1) includes a plurality of conventional actuators 42, only one of which is shown, for controlling the positions of various 
 	a legacy environment configured to receive an actuator command to be
processed by the legacy environment (Col. 5, lines 20-25: generating a difference error signal to which is applied a predetermined gain for generating an amplified signal 70 which is conventionally provided to a conventional digital-to-analog (D/A) converter 72. The D/A converter 72 then provides the actuator input signal 44 to the actuator 42) 
  	to produce the action command (Col. 4, lines 45-60; Col. 2, lines 17-25: a response time of about 100 milliseconds or less is desired in order to sense the fail-positive fault and to take remedial action such as shutting down the engine if the actuator itself fails, or automatically changing over to a redundant circuit to the actuator if the primary control circuit fails. Accordingly, the transient dynamic response of the fault detection system must be sufficiently fast, sensitive, and reliable for detecting a fault for allowing sufficient time for taking remedial action);
 	the hardware trusted computing environment receiving the action command
from the legacy environment (Fig. 3 and associated texts, label 44 from actuator to fault detection system 98 Col. 6, lines 30-44: fault detection 98 includes associated with simulating the actuator output signal 62 in response to a model input signal 104. Means 106 are also provided for providing the actuator input signal 44 also to the model 100 as the model input signal 104. The means 106 is simply a conventional circuit path for channeling the actuator input signal 44 also to the model 100 as the model input signal;); and
or a network node receiving the actuator command and the action command (Col7, lines 28-40: adding the correction signal 128 to the model input signal 44 in the summing means 106), and 
 	evaluating their probabilistic relation to determine if the legacy environment process is faulty (Col. 6, lines 55-67: comparator evaluates two signals for indicating fault. For example, instead of using a difference between the two signals, rates of change of the signals is evaluated; Col.1, lines 34-42 and 60-68 and Col. 9, lines 1-22, Col. 7, lines 45-57: fault detection systems are utilized in the engine control system for detecting faults and for allowing remedial action to be taken. Mathematical models is being used for entire control system, i.e., the particular closed loop feedback control system for a particular actuator, to predict the output of the actuator and compare that output of the actuator with the prediction to determine if any deviation therebetween is indicative of a fault occurring in the control system and actuator… It is predeterminedly selected to match the expected difference between the model output signal 102 and the actuator output signal 62, and so that predeterminedly small differences therebetween do not lead to the fault indication 110).
 	Gutz does not explicitly states but Stepanik from the same or similar fields of endeavor teaches the hardware trusted computing environment connected directly to a network of nodes (Stepanik, Fig, 1 and associated texts: block 120 intrinsically safe CCI-01 directly connected to network nodes such as sensor units 115, 112; Paragraphs 0014, 0056: HART protocol devices meet reliable industry standard from which data is gathered… hardware connected to HART interface; Fig. 10 and associated texts; Figs. 10: HART bus with block 525 HART interface; Paragraphs 0018, 0056: electronic 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hardware trusted computing environment connected to a network of nodes as taught by Stepanik in the teachings of Gutz for the advantage of using internet efficiently and securely for remote monitoring and transmit pre-processed data off-site for a range of different uses either directly to well-site operators or via a server for value-added handling of and convenient access by operators and others to information based on the data (Stepanik Abstract).

 	Regarding claim 39; Claim 39 is similar in scope to claim 35, and is therefore rejected under similar rationale.
		 			Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brown et al. (Article: "Software Updating in Wireless Sensor Networks: A Survey and Lacunae") discloses autonomous software updates in sensor networks where for fault detection and recovery methods are discussed.
Dencenzo et al. (US 20170054594 A1) discloses a touchscreen device that integrates security system control and functionality with network content interactivity, management and presentation. The integrated security system, while delivering remote premise monitoring and control functionality to conventional monitored premise protection, complements existing premise protection equipment.
Dawes (US 20180197387 A1) discloses a security interface that provides control of functions of the security system and access to data collected by the security system, and a network interface that provides access to network devices. A camera is located at the premises and coupled to the gateway. A security server at a remote location is coupled to the gateway. The security server comprises a client interface through which remote client devices exchange data with the gateway and the security system.
10.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover, with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498